Case: 13-11172    Date Filed: 10/28/2013    Page: 1 of 19


                                                               [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 13-11172
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 8:11-cv-02861-SCB-EAJ



CARISSA HICKEL,

                                                                 Plaintiff-Appellant,

                                       versus

COMMISSIONER OF SOCIAL SECURITY,

                                                                Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (October 28, 2013)

Before HULL, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Carissa Hickel appeals the district court’s order affirming the Social Security

Administration’s denial of her application for disability insurance benefits, 42
               Case: 13-11172        Date Filed: 10/28/2013      Page: 2 of 19


U.S.C. § 405(g), and supplemental security income, 42 U.S.C. § 1383(c)(3). After

review, we affirm in part, reverse in part, and remand for further proceedings.1

                 I.     FIVE-STEP SEQUENTIAL EVALUATION

       A claimant for Social Security benefits must prove that she is disabled.

Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). Under the five-step

sequential evaluation used to determine whether a claimant is disabled, the

Administrative Law Judge (“ALJ”) considers: (1) whether the claimant is engaged

in substantial gainful activity; (2) if not, whether the claimant has a severe

impairment or combination of impairments; (3) if so, whether the severe

impairment meets or equals an impairment listed in the Listing of Impairments; (4)

if not, whether the claimant has the residual functional capacity (“RFC”) to

perform her past relevant work; and (5) if not, whether, in light of the claimant’s

RFC, age, education, and work experience, the claimant can perform other work

that exists in significant numbers in the national economy. See 20 C.F.R.

§§ 404.1520(a)(4) & (g), 404.1560(c), 416.920(a)(4) & (g), 416.960(c). The

claimant bears the burden to prove the first four steps. If the claimant does so, the



       1
         Our review is limited to whether the Administrative Law Judge’s decision is supported
by substantial evidence and based on proper legal standards. Winschel v. Comm’r of Soc. Sec.,
631 F.3d 1176, 1178 (11th Cir. 2011). “Substantial evidence is more than a scintilla and is such
relevant evidence as a reasonable person would accept as adequate to support a conclusion.” Id.
(internal quotation marks omitted). Under this limited standard of review, we do not make
findings of fact, reweigh the evidence, or substitute our judgment for that of the Commissioner.
Id.
                                                   2
               Case: 13-11172        Date Filed: 10/28/2013      Page: 3 of 19


burden shifts to the Commissioner to prove the fifth step. Jones v. Apfel, 190 F.3d

1224, 1228 (11th Cir. 1999).

                    II.     HICKEL’S CASE BEFORE THE ALJ

       Here the ALJ determined at steps one and two that Hickel had not engaged

in substantial gainful activity since birth and had the severe impairment of mild

mental retardation. At step three, the ALJ concluded that Hickel’s impairment of

mild mental retardation did not meet or equal a listed impairment, specifically the

mental retardation listing in C.F.R. pt. 404, subpt. P, app. 1, § 12.05 (2012)

(“Listing 12.05”). 2

       At step four, the ALJ concluded that Hickel had the RFC to perform a full

range of work at all exertional levels, but with the non-exertional limitations that

she perform only simple, unskilled, repetitive work and be given verbal

instructions. The ALJ further concluded that, based on Hickel’s RFC, Hickel

could perform her past relevant work as a nursery school attendant. Alternatively,

the ALJ determined at step five that Hickel could perform other work, such as

small product assembler, hand packer, or eye glass assembler, based on the

       2
         On August 1, 2013, while this appeal was pending, the Social Security Administration
amended Listing 12.05 by replacing the words “mental retardation” with “intellectual disability.”
See 78 Fed. Reg. 46,499, 46,501 (to be codified at 20 C.F.R. pt. 404, subpt. P, app. 1). This
change was made because “the term ‘mental retardation’ has negative connotations,” and “has
become offensive to many people.” Id. at 46,499. The Social Security Administration stated
that the change “does not affect the actual medical definition of the disorder or available
programs or services.” Id. at 46,500. Because the amendment does not effect a substantive
change, and to avoid confusion, this opinion uses the term “mental retardation” used by the
parties and the ALJ.
                                                   3
                 Case: 13-11172     Date Filed: 10/28/2013    Page: 4 of 19


testimony of the vocational expert. Thus, the ALJ concluded that Hickel was not

disabled.

                             III.    HICKEL’S APPEAL

       On appeal, Hickel argues that: (1) substantial evidence did not support the

ALJ’s finding that her mental retardation did not meet or equal the criteria in

Listing 12.05; (2) the ALJ improperly rejected the opinion of Dr. Michael

Eastridge, her consulting, examining psychologist; and (3) the ALJ’s hypothetical

questions to the vocational expert improperly included non-existent past relevant

work and failed to account for Hickel’s moderate limitations in concentration,

persistence, and pace.

       For the reasons that follow, we conclude that substantial evidence supports

the ALJ’s determination at step three that Hickel’s mental retardation did not meet

the criteria in Listing 12.05. We further conclude that substantial evidence does

not support the ALJ’s decision to reject Dr. Eastridge’s opinion, which requires

that the case be returned to the Commissioner for further consideration at steps

four and five.

A.     Substantive Evidence Supports the ALJ’s Finding at Step Three

       To “meet” a listing at step three, the claimant must have an impairment that

“satisfies all of the criteria of that listing, including any relevant criteria in the

introduction, and meets the duration requirement.” 20 C.F.R. §§ 404.1525(c)(3),


                                                 4
                Case: 13-11172       Date Filed: 10/28/2013       Page: 5 of 19


416.925(c)(3).3 Listing 12.05 contains an introduction that includes the

“diagnostic description for mental retardation” and also “four sets of criteria” in

paragraphs A through D. Id. pt. 404, subpt. P, app. 1 § 12.00(A) (2012). If the

claimant’s mental impairment “satisfies the diagnostic description . . . and any one

of the four sets of criteria” in Listing 12.05, then the claimant’s impairment meets

the mental retardation listing, and the claimant is presumed disabled. Id.

       Listing 12.05’s introduction states that “mental retardation refers to

significantly subaverage general intellectual functioning with deficits in adaptive

functioning initially manifested during the developmental period; i.e., the evidence

demonstrates or supports onset of the impairment before age 22.” Id. pt. 404,

subpt. P, app. 1 § 12.05 (2012).4 Relevant to this appeal, the claimant’s mental

retardation satisfies the criteria in paragraph C of Listing 12.05 when there is: (1) a

“valid verbal, performance, or full scale IQ of 60 through 70”; and (2) “a physical

or other mental impairment imposing an additional and significant work-related

       3
         Hickel does not argue that her mental impairments functionally equal the criteria in
Listing 12.05.
       4
         The Social Security Administration’s Program Operations Manual System (POMS)
states that the phrase “adaptive functioning” refers to “the individual’s progress in acquiring
mental, academic, social and personal skills as compared with other unimpaired individuals of
his/her same age.” POMS DI 24515.056(D)(2). Similarly, the American Psychiatric Association
states that the phrase refers to how effectively an individual copes with the common demands of
life and how well the individual meets the standards for personal independence expected of
someone in her particular age group, sociocultural background, and community setting.
Diagnostic and Statistical Manual of Mental Disorders IV–TR, at 42 (4th ed. 2000); see also
Talavera v. Astrue, 697 F.3d 145, 153 (2d Cir. 2012) (explaining that the phrase “adaptive
functioning” in Listing 12.05 refers to an individual’s ability to cope with the challenges of
ordinary life).
                                                    5
                Case: 13-11172       Date Filed: 10/28/2013        Page: 6 of 19


limitation of function.” Id. § 12.05(C); see also Hodges v. Barnhart, 276 F.3d

1265, 1269 (11th Cir. 2001) (“[A] claimant meets the criteria for presumptive

disability under Listing 12.05(C) when the claimant presents a valid I.Q. score of

60 to 70 and evidence of additional mental or physical impairment.”). 5

       This Court has concluded that a valid IQ score of 60 to 70 after age 22

“create[s] a rebuttable presumption of a fairly constant IQ throughout [a

claimant’s] life.” Hodges, 276 F.3d at 1268 (explaining that, absent evidence of

sudden trauma that could cause retardation, a claimant who presents a valid IQ

score need not also present evidence that her mental impairment arose before age

22). However, “a valid I.Q. score need not be conclusive of mental retardation

where the I.Q. score is inconsistent with other evidence in the record on the

claimant’s daily activities and behavior.” Lowery v. Sullivan, 979 F.2d 835, 837

(11th Cir. 1992); see also Popp v. Heckler, 779 F.2d 1497, 1499-1500 (11th Cir.

1986) (stating that the ALJ may disregard IQ test results that are inconsistent with

other record evidence because the regulations require the ALJ to examine

intelligence tests and other evidence, such as the medical report and the claimant’s

daily activities and behavior).6


       5
         Hickel does not challenge the ALJ’s findings that her mental retardation did not satisfy
the criteria in paragraphs A, B or D of Listing 12.05.
       6
         The regulations provide that “standardized intelligence tests may provide data to help
verify the presence of mental retardation,” but the results of such tests “are only part of the
overall assessment” and “the narrative report that accompanies the test results should comment
                                                    6
               Case: 13-11172       Date Filed: 10/28/2013       Page: 7 of 19


       Here, substantial evidence supports the ALJ’s finding at step three that

Hickel did not meet the requirements of Listing 12.05. The ALJ acknowledged

that Hickel has a valid IQ score between 60 and 70.7 Accordingly, the ALJ applied

the presumption established in Hodges, but further found that the presumption was

rebutted by other evidence that showed that Hickel did not have “deficits in

adaptive functioning,” as follows:

       Since the claimant has a valid full scale IQ score of 63 as an adult and
       valid full scale IQ scores of 59 and 65 as a child[,] [t]he claimant is
       entitled to the benefit of the rebuttable presumption established in
       Hodges. However, the undersigned finds that there is sufficient
       evidence to rebut that presumption. For example, the claimant works
       part time, has friends, attends church regularly, and drives. Moreover,
       the claimant has no limitations in her ability to care for her personal
       needs as she is able to prepare simple meals, groom herself, dress
       herself, toilet, and bathe herself. Her parents reported that she has
       friends in her neighborhood and takes care of her grooming.
       Although the claimant reported that she was in special education
       classes while in school, she graduated from high school. Since the
       undersigned finds the claimant does not have deficits in adaptive
       functioning, the criteria of 12.05 are not met.

(record citations omitted).




on whether the IQ scores are considered valid and consistent with the developmental history and
the degree of functional limitation.” 20 C.F.R. pt. 404, subpt. P, app. 1 § 12.00(D)(6)(a).
       7
        When there are multiple IQ scores, the ALJ uses “the lowest of these in conjunction with
12.05.” 20 C.F.R. pt. 404, subpt. P, app. 1 § 12.00(D)(6)(c). Hickel’s lowest IQ score has
consistently been her full scale score. In 1991, when Hickel was eight years old, she had a full
scale IQ score of 59 under the Wechsler Intelligence Scale for Children–Revised. In 2001,
Hickel’s full scale IQ score was 63 on the Wechsler Adult Intelligence Scale–Third Edition.
Both times Hickel was tested after she turned 22 (in 2009 and 2011), her full scale IQ score
remained 63.
                                                   7
               Case: 13-11172      Date Filed: 10/28/2013      Page: 8 of 19


       There is evidence in the record to support the ALJ’s findings with respect to

Hickel’s daily activities and behavior. Hickel does not dispute that she is a high

school graduate, she works part time at a nursery, she drives herself to work, she

can prepare simple meals and dress and groom herself, she attends church

regularly, and she socializes with friends.

       Moreover, three medical sources—Dr. Colleen Morgan (psychologist), who

examined Hickel and administered an IQ test in 2009, 8 and Drs. Martha Putney

(non-examining psychologist) and Nancy Dinwoodie (non-examining medical

doctor), who completed mental RFC assessments—all determined based on

Hickel’s better-than-expected functional capacity that Hickel’s mental impairment

was more consistent with borderline intellectual functioning than mild mental

retardation.

       Similarly, Dr. Mark Klisch—a psychologist who administered an IQ test in

2001—noted that Hickel’s composite score on the Vineland Adaptive Behavior

Scale was “above her intellectual level and suggests a relatively greater ability to

live independently than would be predicted from her formal intelligence testing

scores.” Dr. Klisch explained that although Hickel’s “formal academic skills

pulled down her scores,” her relatively strong interpersonal skills and independent

       8
        We note that Dr. Morgan, a postdoctoral resident, conducted the psychological
evaluation and prepared the report. However, Dr. Morgan was directly supervised by Dr. Jeremy
Zehr, and the report was submitted as joint work product of both psychologists. For ease of
reference, however, this opinion refers to Dr. Morgan.
                                                 8
                 Case: 13-11172        Date Filed: 10/28/2013         Page: 9 of 19


living skills indicated that her adaptive functioning is “quite a bit higher than

would be predicted on the basis of her formal IQ scores.”

        Additionally, Dr. Michael Eastridge—who performed a psychological

evaluation and administered an IQ test in 2011—noted that although Hickel had

intellectual functioning in the mildly retarded range throughout her life, she had

“consistently functioned, in her activities of daily living, at a level that is higher

than expected, given her IQ scores.” Thus, substantial evidence supports the ALJ’s

finding that Hickel lacked the required level of deficits in adaptive functioning to

meet Listing 12.05. 9

B.      Steps Four and Five – Dr. Eastridge’s Opinion

        In determining at steps four and five whether a claimant can perform her

past relevant work or other work in the economy, the ALJ must determine a

claimant’s RFC by considering all relevant medical and other evidence. 10 Phillips

v. Barnhart, 357 F.3d 1232, 1238-39 (11th Cir. 2004); see also 20 C.F.R.


        9
         Because substantial evidence supports the ALJ’s finding that Hickel did not meet the
“deficits in adaptive functioning” requirement in § 12.05’s introduction, we do not address the
ALJ’s alternative finding that Hickel also did not have “a physical or other mental impairment
imposing an additional and significant work-related limitation of function,” as required by
paragraph C of Listing 12.05. See 20 C.F.R. §§ 404.1525(c)(3), 416.925(c)(3) (requiring the
claimant to satisfy both the criteria in the introduction and the specific criteria to meet a listing).
        10
         RFC is what a claimant can do in a work setting despite any physical, mental, or
environmental limitations caused by the claimant’s impairment and its related symptoms. See 20
C.F.R. §§ 404.1545(a), 416.945(a). RFC includes physical abilities, such as standing, sitting, or
walking, and mental abilities, such as understanding, carrying out instructions, or responding
appropriately to supervision, co-workers, or work pressure. Id. §§ 404.1545(b)-(c), 416.945(b)-
(c).
                                                       9
             Case: 13-11172     Date Filed: 10/28/2013    Page: 10 of 19


§§ 404.1520(e), 416.920(e). In assessing RFC, the ALJ must state with

particularity the weight given different medical opinions and the reasons for doing

so. Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987). Without this

explanation, a reviewing court cannot determine whether the decision was

supported by substantial evidence. Winschel, 631 F.3d at 1179. Although the

ALJ’s explanation of the decision need not account for every piece of evidence,

Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005), it must sufficiently

explain the weight given to “obviously probative exhibits.” Cowart v. Schweiker,

662 F.2d 731, 735 (11th Cir. 1981).

      In evaluating medical opinions, the ALJ considers factors such as the

examining relationship, the treating relationship, the doctor’s specialization,

whether the opinion is amply supported, and whether the opinion is consistent with

the record. 20 C.F.R. §§ 404.1527(c), 416.927(c). Generally, the opinions of

examining physicians are given more weight than non-examining physicians, and

the opinions of treating physicians are given more weight than non-treating

physicians. See id. §§ 404.1527(c)(1)-(2), 416.927(c)(1)-(2). The opinions of non-

examining physicians are entitled to little weight when they are contrary to those of

an examining physician, and, taken alone, they do not constitute substantial

evidence. Spencer ex rel. Spencer v. Heckler, 765 F.2d 1090, 1094 (11th Cir.




                                             10
             Case: 13-11172     Date Filed: 10/28/2013   Page: 11 of 19


1985). However, the ALJ may reject any medical opinion if the evidence supports

a contrary finding. Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985).

      Here, Hickel argues that the ALJ improperly evaluated the opinion of Dr.

Eastridge. Dr. Eastridge is a consulting, board certified clinical psychologist who

performed a psychological evaluation of Hickel and conducted IQ and

neuropsychological tests.

      In his resulting report, Dr. Eastridge diagnosed Hickel with mild mental

retardation and ADHD inattentive type. Dr. Eastridge administered the Wechsler

Adult Intelligence Scale–Fourth Edition (WAIS4) IQ test. Hickel’s full scale score

was 63, the same as her previous adult IQ testing. However, Dr. Eastridge

conducted additional tests, including the Conners’ Continuous Performance Test,

the logical memory subtests from the Wechsler Memory Scale–Revised (WMSR),

and the working memory subtests of the WAIS4, all of which showed significant

weaknesses in Hickel’s working memory, attention, and concentration. Hickel’s

score on the logical memory portion of the WMSR put her in the 2nd percentile for

immediate and delayed recall of spoken information. Based on the results of the

working memory subtests of the WAIS4, Hickel had a Working Memory Index of

60, which fell in the extremely low range or the .4 percentile.

      Dr. Eastridge conducted other tests, including the Wide Range Achievement

Test 4, which showed that Hickel’s word recognition, reading comprehension, and


                                             11
               Case: 13-11172        Date Filed: 10/28/2013       Page: 12 of 19


math calculation skills were at a second-grade level. Dr. Eastridge noted that

Hickel’s very low reading and math skills were not diagnosed as learning

disabilities due to her low IQ, but that “a child with Borderline intellectual ability,

that is and [sic] IQ between 75 and 80, would be considered to have learning

disabilities in reading and math.” Dr. Eastridge also opined that, because tests

showed that Hickel’s attention, concentration, and pace were severely impaired,

she would need to be supervised at all times at work and “could not perform at a

productive pace in a job with deadlines, quotas, or time constraints.”

       The ALJ credited some portions of Dr. Eastridge’s report and rejected

others. 11 At issue in this appeal is the ALJ’s decision to reject Dr. Eastridge’s

opinion that Hickel was “severely impaired in reading and math skills and had

impaired memory skills.” The ALJ offered two reasons for rejecting this opinion:

(1) Dr. Eastridge examined Hickel only based on her attorney’s referral in “an

effort to generate evidence for the current appeal” and “was presumably paid for

the report”; and (2) Dr. Eastridge’s “opinion is inconsistent with the record.”



       11
          Although Hickel suggests otherwise, the ALJ appears to have accepted Dr. Eastridge’s
diagnosis of mild mental retardation and his test results, given that the ALJ found that Hickel had
the severe impairment of mild mental retardation and acknowledged Dr. Eastridge’s full scale IQ
testing result. The ALJ rejected Dr. Eastridge’s diagnosis of ADHD, explaining that there was
no other evidence in the record of a similar diagnosis or that Hickel had received treatment or
taken medication for ADHD. The ALJ credited and gave great weight to Dr. Eastridge’s opinion
that Hickel’s activities of daily living were within normal limits and that she consistently
functioned at a higher level than expected given her IQ scores. The ALJ’s reasons for the weight
accorded to these portions of Dr. Eastridge’s opinion are supported by substantial evidence.
                                                    12
               Case: 13-11172        Date Filed: 10/28/2013       Page: 13 of 19


For the following reasons, we conclude that neither of the ALJ’s reasons for

rejecting Dr. Eastridge’s opinion is supported by substantial evidence in the record.

       With respect to the ALJ’s first reason, there is no evidence in the record that

Dr. Eastridge was “hired by [Hickel’s] representative” or was “paid for [his]

report,” as the ALJ states. 12 In fact, there is no evidence in the record as to how

any of the medical sources were paid for their medical opinions. And, although the

ALJ correctly noted that Dr. Eastridge was a “one-time examining physician,” that

is true of all the examining psychologists who rendered an opinion, including Dr.

Klisch and Dr. Morgan, the Commissioner’s own consulting psychologist.

       Likewise, to the extent the ALJ rejected Dr. Eastridge’s opinion because it

was obtained “in an effort to generate evidence” about Hickel’s mental

impairments, that is also true of Dr. Morgan’s opinion. Indeed, generating

evidence is the purpose of obtaining opinions from medical sources, whether paid

for by the Commissioner or by the claimant. 13 See 20 C.F.R. §§ 404.1513,

416.913 (explaining that medical sources provide evidence to establish whether the

claimant has an impairment, the severity of the impairment, and what the claimant


       12
          Although not record evidence, Hickel’s attorney represented to the Appeals Council
that she recommended that Hickel seek a comprehensive psychological evaluation from Dr.
Eastridge to determine the nature and extent of Hickel’s functional limitations, but that Hickel’s
parents paid for the evaluation.
       13
          Hickel points out, and the Commissioner does not dispute, that the Social Security
Administration’s Office of Disability Adjudication and Review also frequently employs Dr.
Eastridge as an expert witness.
                                                    13
                Case: 13-11172   Date Filed: 10/28/2013   Page: 14 of 19


can still do despite the impairment). The fact that Dr. Eastridge was a one-time

consultative examiner retained by the claimant rather than the Commissioner is

not, standing alone, a valid basis for rejecting his medical opinion.

       As to the ALJ’s second reason, the ALJ did not identify what evidence in the

record is inconsistent with Dr. Eastridge’s opinion about Hickel’s reading, math,

and memory skills. Furthermore, our own review indicates that Dr. Eastridge’s

opinion is consistent with the other evidence of Hickel’s academic and memory

skills found in the record, including Dr. Eastridge’s own standardized testing of

these skills.

       Both Hickel and her mother reported that Hickel had reading and math

problems. Both stated that Hickel could read only “easy” words and sentences,

and could not write a grocery list or read a restaurant menu. Hickel testified that

she could read first- and second-grade children’s books, but did not understand

what she was reading; she obtained her driver’s license without taking a written

test; she had someone help her complete her job applications; and she left one part-

time position as a nursery worker after she was unable to complete an incident

report about one child biting another child. In addition, Hickel’s mother reported

that her daughter had trouble following written instructions and that she (Hickel’s

mother) had filled out the Social Security Administration’s forms for her daughter




                                             14
             Case: 13-11172    Date Filed: 10/28/2013   Page: 15 of 19


because her daughter was “not able to completely understand” them due to her

“reading problems.”

      With respect to Hickel’s math abilities, Hickel and her mother reported that

her mother supervises Hickel’s finances, including balancing her checkbook and

paying bills, because Hickel cannot handle money matters. Hickel’s mother also

accompanies her to the grocery store because she cannot count change or

determine the balance on her food stamp card. Hickel testified that she could not

add, subtract, multiply, or divide. Hickel and her mother also reported that Hickel

had problems with memory and completing tasks and that she needed to be

reminded to do things, such as brush her teeth or do her chores.

      Hickel’s school records also reflect problems with reading, math,

concentration, and memory. As early as kindergarten, a school social worker,

Mary Norris, reported that Hickel had trouble recognizing letters and matching

numbers. After an evaluation by a psychologist, Hickel was placed in the

speech/language resource program at school. Later in the school year, Hickel was

tested by a language diagnostician and found eligible for the language impaired

program. When Hickel was in the third grade, school psychologist Eleanor

Franzese reported that Hickel was tested in reading and mathematics at a first-

grade level and “ha[d] made minimal academic progress.” Franzese also noted that

Hickel “exhibited a short attention span and difficulty concentrating.”


                                            15
              Case: 13-11172     Date Filed: 10/28/2013    Page: 16 of 19


      In 1991, when Hickel was in fourth grade, Dr. Gerald Kurtz, a school

psychologist, performed a psycho-educational evaluation. Among other things, Dr.

Kurtz’s testing showed memory deficits. For example, the Differential Ability

Scales indicated that Hickel fell in the 8th percentile for recall of digits, the 27th

percentile for recall of objects-immediate, and the 42nd percentile for recall of

objects-delayed. The Woodcock-Johnson Psycho-Educational Battery-Revised

indicated that Hickel was in the 22nd percentile for memory for names, the 7th

percentile for memory for sentences, the 11th percentile for memory for words,

and the 8th percentile for short-term memory. Dr. Kurtz stated that Hickel was

“able to retain information after repeated presentations of the same information.”

Dr. Kurtz’s testing also showed that Hickel fell in the 4th percentile for broad

reading, the 1st percentile for broad mathematics, and the .3 percentile for broad

written language. Dr. Kurtz noted that Hickel had weaknesses in reading,

mathematics, and written language, but that she “was able to demonstrate

minimally adequate basic calculation skills,” most likely because of her “ability to

retain repeatedly presented information.” At Dr. Kurtz’s recommendation, Hickel

was placed in the Educable Mentally Handicapped Program.

      When Hickel was a senior in high school, Dr. Klisch performed a

psychological evaluation for the Division of Vocational Rehabilitation. Dr. Klisch




                                               16
              Case: 13-11172       Date Filed: 10/28/2013     Page: 17 of 19


indicated that Hickel was in special education classes for math and English and

could write only simple words and sentences.

       Finally, Dr. Morgan, the Commissioner’s own consulting, examining

psychologist, indicated in her report that Hickel could not keep track of money and

did not know how to count her change when she shopped. Dr. Morgan stated that

Hickel was able to recall a three-word list immediately and five minutes later,

which Dr. Morgan opined “suggest[ed] no severe short-term or long-term memory

impairment.” 14 (emphasis added.) However, Hickel was unable to spell the word

“world” forwards or backwards, which Dr. Morgan opined might be due to

inappropriate attention or concentration, or her intellectual functioning. Hickel

was also unable to complete simple math calculations. Further, both of the

Commissioner’s non-examining medical sources indicated in their mental RFC

assessments that Hickel was limited in her ability to understand and remember

detailed instructions. Dr. Putney opined that the limitation was moderate, while

Dr. Dinwoodie opined that the limitation was marked. 15


       14
           The only standardized testing Dr. Morgan administered was the verbal comprehension
and perceptual reasoning subtests of the WAIS4. She did not administer the WAIS4 subtests that
measure working memory or the logical memory subtests from the WMSR, both of which Dr.
Eastridge later administered, and the ALJ did not discount. Thus, Dr. Morgan’s statement—that
Hickel’s ability to recall a three-word list suggested no severe memory impairment—does not,
by itself, constitute substantial evidence, nor is it even necessarily inconsistent with Dr.
Eastridge’s later test findings and opinion that Hickel’s working memory and memory for the
spoken word were impaired.
       15
        Dr. Putney’s mental RFC assessment inexplicably states that Hickel can count money,
make change, use checks, and pay bills and thus “is able to handle routine financial
                                                 17
               Case: 13-11172       Date Filed: 10/28/2013      Page: 18 of 19


       In short, the record as a whole is consistent with Dr. Eastridge’s opinion that

Hickel’s math and reading abilities are severely impaired and that her working

memory and her memory for spoken information are also impaired. Substantial

evidence does not support the ALJ’s decision to reject Dr. Eastridge’s opinion on

these points. We note also that the ALJ’s decision failed to address Dr. Eastridge’s

opinion that Hickel would require close supervision and could not perform at a

productive pace in a job with deadlines, quotas, or time constraints. This portion

of Dr. Eastridge’s opinion is particularly material because the three jobs the

vocational expert identified as ones Hickel could perform appear to be production

jobs. Given the obvious materiality of this part of Dr. Eastridge’s opinion, the ALJ

was required to address it explicitly. See Cowart, 662 F.2d at 735; see also SSR

96-8P, 1996 WL 374184, at *7 (July 2, 1996) (stating that the ALJ’s RFC

assessment must consider and address all medical source opinions, and if the RFC

assessment conflicts with a medical source opinion, the ALJ “must explain why the

opinion was not adopted”).

       We conclude that a remand is necessary so that the ALJ can reconsider her

assessment of Hickel’s RFC in light of Dr. Eastridge’s opinion on these matters

transactions.” There is no evidence whatsoever in the record that Hickel could do any of these
things; in fact, quite the opposite is true. Although the ALJ did not explicitly rely on Dr.
Putney’s opinion, we note that a non-examining source’s medical opinion is accorded little
weight if, as here, it contradicts an examining source’s opinion and cannot, standing alone,
constitute substantial evidence. See Edwards v. Sullivan, 937 F.2d 580, 584 (11th Cir. 1991);
Lamb v. Bowen, 847 F.2d 698, 703 (11th Cir. 1988); see also 20 C.F.R. §§ 404.1527(d)(1),
416.927(d)(1).
                                                  18
               Case: 13-11172       Date Filed: 10/28/2013       Page: 19 of 19


and then re-examine, at steps four and five, whether there is work Hickel can

perform. 16 Additionally, given that neither consulting psychologist who completed

a mental RFC assessment had the benefit of Dr. Eastridge’s additional testing and

report, the ALJ should obtain a new mental RFC assessment that considers all of

the medical evidence in the record.

       Accordingly, we reverse the district court’s judgment and remand the case

with instructions that it be returned to the Commissioner for further proceedings

consistent with this opinion.

       AFFIRMED IN PART, REVERSED IN PART and REMANDED.




       16
         Because we remand for the ALJ to reconsider her RFC assessment in light of Dr.
Eastridge’s opinion, we do not address Hickel’s third argument that the ALJ’s hypothetical
questions to the vocational expert improperly included non-existent past relevant work and did
not adequately account for Hickel’s moderate limitations in concentration, persistence, or pace.
                                                   19